Citation Nr: 1047445	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a Travel Board Hearing in August 2010.  A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case has filed a claim of service connection 
for PTSD, alleging that exposure to combat stressors caused him 
to develop the condition after his separation from service.  
Specifically, the Veteran reports serving aboard a Navy ship that 
docked in Cam Ranh Bay, and that there were incidents of mortar 
fire at the shore facility there, and that personnel from the 
ship's company were engaged in an exchange of fire while 
patrolling for mines near his ship's berth.  

There is evidence of record to suggest that the Veteran's ship 
had service in the waters of Vietnam during the time he was 
aboard, and that the ship docked in Da Nang in September 1968.  
The National Personnel Records Center (NPRC), through the U.S. 
Army and Joint Services Records Research Center (JSRRC), stated 
that more specific information would be needed from the Veteran 
in order to verify any additional service of USS Montrose in the 
waters of Vietnam.  The Board notes that in hearing testimony 
dated in August 2010, the Veteran stated that there was a 
shooting/hostile fire incident around the Christmas holiday in 
1970.  This is a fairly specific time period, and the JSRRC 
should be contacted for further records and/or deck logs of 
Montrose on this date so that the alleged stressors can be 
developed.  

Apart from the claimed stressors, the RO, in denying the 
Veteran's claim, rested on the conclusion that there was no 
current diagnosis of PTSD in the record.  This is factually 
incorrect, and the Veteran has been assessed as having PTSD 
and/or depression during several clinical visits to VA mental 
health providers in 2007 and 2008.  He has, however, never been 
afforded a comprehensive VA examination which addresses whether 
any acquired psychiatric disability had causal origins in 
service.  

There is some confusion in the record as to the specific nature 
of the Veteran's psychiatric condition, with several clinical 
reports listing depressive disorder and PTSD, and others listing 
one or the other condition.  As mentioned, there is no opinion of 
record that includes a thorough etiology discussion-as would be 
provided in a compensation and pension examination; however, 
there clearly is evidence of some sort of psychiatric disability, 
possibly including PTSD, depression or both. 

When a claim of service connection for PTSD is received, VA must 
consider any other present psychiatric disorder as part of the 
claim, even if it is not so specified by the Veteran in the 
filing of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In noting the multiple diagnoses of PTSD and/or 
depression, the Board is of the opinion that a comprehensive VA 
examination should be afforded which addresses whether any 
psychiatric disability is causally related to any event or 
incident in active service.  Thus, after the NPRC/JSSRC is 
contacted and the ship's records from December 1970 are added, 
the Veteran should be afforded a VA examination for the purposes 
of addressing the contended in-service etiology.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, the 
NPRC/JSRRC should be contacted and provided 
information as to the alleged activities 
occurring on USS Montrose in December 1970.  
Any deck logs of the ship for that period 
should be obtained, and copies of records 
which document a shooting/hostile fire 
incident in the waters of Vietnam should be 
attached to the record.  If no such records 
can be found, a statement attesting to that 
fact should be associated with the record.  
Additionally, the Veteran is reminded that he 
may supply any evidence in his possession 
(letters from in-service comrades, etc.) 
which may tend to corroborate his assertion 
of his ship being in Vietnam waters, with 
combat involvement, during his time aboard.  

2.  Schedule the Veteran for a comprehensive 
VA psychiatric examination for the purposes 
of determining the nature and etiology of any 
current psychiatric disability.  The examiner 
must provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any psychiatric 
condition, to include depression and PTSD, 
had causal origins in service, to include as 
a result of incidents on board the USS 
Montrose.  A detailed rationale should 
accompany any conclusions reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


